Walter J. Ward, Esq. Village Attorney, Seneca Falls
You have asked whether it is appropriate for a trustee of your village to vote on certain matters affecting the chief of police and the police department of the village. Your letter indicates that the village trustee, as a member of the board of trustees, will establish the qualifications of the chief of police, appoint a person to fill the position and will determine the salary of the chief and the budget of the police department. The person currently serving as acting chief of police, intends to become a candidate for the position of chief of police. That person also serves as a member of the county board of supervisors and as a member of the assessment committee of that board. In these capacities, he participates in determining the salary of the director of the office of county tax services and the budget of that office. The subject village trustee is the director of the office of county tax services.
Thus, the question is whether the village trustee, in the circumstances described, has an actual or perceived conflict of interest in acting with respect to the qualifications, hiring and salary of the village chief of police and the budget of the police department when that trustee also serves as the director of the office of county tax services, a position subordinate to the county legislative body on which the acting chief of police serves.
As a county officer, the person serving as village trustee is subordinate to the person desiring to become police chief. In order to maintain public confidence in the workings of government, it is necessary that even the appearance of impropriety be avoided. It is our view that the village trustee should recuse himself from acting with respect to the above-described police matters in order to preserve the integrity of government actions.
We conclude that where a village trustee has an actual or perceived conflict of interest in taking action with respect to the village police department, he should recuse himself from such matters.